Case 1:20-cv-00170-LMB-JFA Document 12 Filed 03/09/20 Page 1 of 2 PageID# 73




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


MUNA AL-SUYID,individually and on behalf ofthe
estates of her family members ABDEL SALAM
AL-SUYID,IBRAHIM AL-SUYID,KHALID
AL-SUYID and MUSTAFA AL-SUYID,and
ABDALLA AL-KRSHINY,AHMAD AL-KRSHINY,
MAHMUD AL-KRSHINY,
and IBRAHIM AL-KRSHINY,individually
and on behalf of his family member ALI AL-KRSHINY
and MUSTAFA AL-KRSHINY,
                                                                   No. l:20-cv-00170-LMB-JFA
                              Plaintiffs,




KHALIFA HIFTER,KHALID HIFTER,and SADDAM
HIFTER


                              Defendants.
                                                                    March 6,2020


                NOTICE OF APPEARANCE AND MOTION AND ORDER
                          TO RELIEVE COUNSEL OF RECORD


       To the Clerk ofthis Court and all parties ofrecord:

       Please note the appearance of Kevin Carroll, Esquire, as lead counsel in this case for

Plaintiffs Muna al-Suyid, individually and on behalfofthe estates ofherfamily members Abdel

Salam al-Suyid, Ibrahim al-Suyid, Khalid al-Suyid and Mustafa al-Suyid, Abdalla al-Krshiny,

individually and on behalfofhisfamily member Ali al-Krshiny and Mustafa al-Krshiny, Mahmud

al-Krshiny, individually and on behalfofhisfamily member Ali al-Krshiny and Mustafa al-

Krshiny, and Ibrahim al-Krshiny, individually and on behalfofhisfamily member Ali al-

Krshiny and Mustafa al-Krshiny.
Case 1:20-cv-00170-LMB-JFA Document 12 Filed 03/09/20 Page 2 of 2 PageID# 74
